Citation Nr: 1759190	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to November 1985, June 1993 to July 1993, July 1994 to August 1994, May 1999 to August 1999 and January 2002 to September 2003, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.  Other issues which were previously on appeal were decided by the Board in February 2016, when it remanded this issue for further development.  Before that, there was a hearing before the undersigned Veterans Law Judge in October 2015 concerning the matter of service connection for heart disease, and at that time, the Veteran waived initial RO consideration of additional evidence.  

The Board also remanded the issue of service connection for sleep apnea in February 2016, but now, on appeal in November 2016, the Veteran has timely requested a videoconference hearing with respect to that claim.  The appeal as to the matter of sleep apnea was not perfected, and therefore was not addressed, at the time of the October 2015 Board hearing.  Accordingly, a hearing will be scheduled for the Veteran on that issue before a Board decision on it is rendered.  


FINDING OF FACT

The Veteran's current ischemic heart disease was not manifest in service or to a degree of 10 percent within 1 year of separation, is unrelated to service, and was not caused or aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for heart disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arteriosclerosis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997).  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Based on the evidence, the Board finds that service connection is not warranted for a heart disability.  The preponderance of the evidence including the service treatment records and the post-service medical evidence shows that it (the Veteran's current ischemic heart disease) was not incurred or aggravated by service or manifest to a degree of 10 percent within 1 year of separation from any period of service lasting 90 or more days, and that it is unrelated to service.  A review of the early VA treatment records from Portland VA Medical Center is negative for treatment, complaints, and/or diagnoses of a heart condition.  

Treatment records from The Oregon Clinic show a diagnosis of ischemic heart disease in August 2007,and that the Veteran underwent an angioplasty and stent placement in the left anterior descending.  An August 14, 2007 treatment note reports that he had no prior history of cardiovascular disease.  He was now being seen for evaluation of exertional distress and mild chest discomfort following an emergency room visit the day before.  A treatment note dated August 15, 2007 shows that the Veteran was seen after the past 2 weeks of symptoms including exertional dyspnea coupled with mild chest pain.  Following these episodes, he had an electrocardiogram performed which demonstrated an ST segment depression anterolaterally and T-wave inversion in Lead I.  The health care provider indicated that this was concerning.  The examiner additionally noted that the Veteran's history was remarkable for early cardiovascular disease in his family.  Follow-up treatment notes indicate that he has been stable since then.  A follow-up treatment note dated December 1, 2011 shows that the Veteran was symptom free, vigorously active, and with a normal echocardiogram at that time.  

It was asserted in January 2012 that the Veteran reported that his heart issues started in service, but this is not supported but instead is contradicted, including in part by the history provided at the time of his initial treatment in August 2007.  

The Board remanded for a VA examination in February 2016.  The VA examiner in March 2016 found that the Veteran's ischemic heart disease is not related to his service there is no evidence that it is related to his service, and noting that it was diagnosed in 2007.  The examiner further noted that the Veteran's had underlying factors that he identified as the etiology of the heart problems, namely, a strong genetic factor, alcohol, exercise, sleep, and possibly weight.  A May 2016 VA opinion provider noted that the STRs did not show any visits for cardiac related issues.

In light of the evidence, the Board finds that the preponderance of the evidence is against service connection for heart disease on a direct or 1-year presumptive basis.   

Opinions regarding secondary service connection as secondary to service-connected PTSD were also sought on remand in February 2016.  

The preponderance of the evidence also now shows that the Veteran's heart disease was not caused or aggravated by his service-connected PTSD.  There is evidence of an association between cardiovascular disease and PTSD, as reported, for example, in a February 2016 medical record note.  The VA examiner in March 2016 indicated, essentially, however, that a direct link is unlikely to be proven.  Moreover, the VA examiner in March 2016 found that the Veteran's PTSD did not cause or aggravate his heart disease, stating that there is no evidence that it is at least as likely as not proximately due to or the result of his PTSD.  The examiner stated that ischemic heart disease has never been documented in credible medical literature to be causally related to PTSD.  The examiner acknowledged that certain studies have documented associations, but the mechanism of how PTSD can cause IHD "remains unclear" and never proven.  

The VA examiner noted other well-known cardiotoxic factors, such as genetics, diabetes, high blood pressure, hyperlipidemia, alcohol, smoking, sleep apnea, obesity, low HDL and high LDL, etc., are what are known and proven beyond a reasonable doubt to cause it.  The examiner noted that the Veteran has a strong family history of ischemic heart disease, and has alcohol, sleep apnea, and weight risk factors, putting him at increased risk of ischemic heart diseases due to these proximate causes.  The examiner stated further that ischemic heart disease and PTSD are not causally related.  

The May 2016 opinion provider reviewed all the evidence of record and concluded that the preponderance of the medical evidence does not show thus far that PTSD causes ischemic heart disease.  Again, it was noted that some studies have suggested an association, the opinion provider clearly stated that "an association or statistical linkage is not the same as causation.  Additionally, the veteran has known risk factors:  a positive family history, and a personal history of hyperlipidemia."

On the matter of aggravation, the VA examiner in March 2016 indicated that there is no evidence that the Veteran's PTSD aggravated his ischemic heart disease.  The examiner noted that in some research studies, ischemic heart disease was found, but only as an observational fact, in participants with more severe PTSD symptoms.  No causality was ever established between the 2 conditions, and the Veteran's situation, with a 50 percent rating for PTSD, is different than a case with severe symptoms.  It is only in such severe cases where a correlation was found.  The VA examiner also noted that both the Veteran's PTSD and his cardiac situation remain stable, lessening the likelihood that his PTSD has aggravated his heart disease.  

In May 2016, the opinion provider concluded that the Veteran's heart disease was not aggravated by PTSD.  The clinician noted that "[t]he gradual progression of the Veteran's ischemic heart disease is part of the natural evolution of the disability in someone with a strong family history of heart disease and personal history of hyperlipidemia.  Additionally, PTSD has not yet been proven to cause or exacerbate CAD."  Thus, the preponderance of the evidence is against service connection for heart disease as secondary to the Veteran's service-connected PTSD.  

In light of the above, service connection is not warranted for heart disease.  While the Veteran may feel that his heart disease had its onset in service or has been caused or aggravated by his service-connected PTSD, his opinions on these complex medical matters are not competent.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran noted in June 2014 that he was in Southwest Asia in 1993 to 1994 and again in 2003.  However, the provisions of 38 C.F.R. § 3.317 (2016) have been considered, and his service in Southwest Asia does not appear to have any bearing on his claim.  His ischemic heart disease is a known clinical diagnosis and is not a medically unexplained chronic multisymptom illness, as indicated by the medical explanations as to its cause contained in the VA examination reports mentioned above.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

While the Board's decision cannot be favorable to the Veteran, the Board would like to thank him for his years of honorable service.  


ORDER

Service connection for heart disease is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


